        Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 1 of 10                    FILED
                                                                                 2020 Oct-05 AM 10:03
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION


LESTER CHARLES WILSON,                      ]
                                            ]
      Plaintiff,                            ]
                                            ]
v.                                          ]           1:19-cv-01372-ACA
                                            ]
JUDGE RYAN RUMSEY, et al.,                  ]
                                            ]
      Defendants.                           ]

                   MEMORANDUM OPINION AND ORDER

      Before the court is Plaintiff Lester Charles Wilson’s motion for entry of

default. (Doc. 15). For the reasons set out below, the court DENIES the motion for

default. The court also sua sponte DISMISSES Defendants Judge Ryan Rumsey,

Steve Giddens, Laurie Andrikeski, and Chris Vinson WITHOUT PREJUDICE

based on Mr. Wilson’s failure to serve them by the deadline imposed by the court.

The court ORDERS Defendant Judge Jeb Fannin to SHOW CAUSE, in writing, on

or before October 9, 2020, why the court should not enter default against him.

      In August 2019, Mr. Wilson filed this case against Judge Rumsey,

Mr. Giddens, Ms. Andrikeski, Mr. Vinson, Judge Fannin, and Jimmy Kilgore. (Doc.

1). In December 2019, the court denied Mr. Wilson’s motion to proceed in forma

pauperis but reduced the filing fee to $100. (Doc. 7). Mr. Wilson paid the $100

filing fee that month.
        Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 2 of 10




      By April 2020—eight months after filing the case, and four months after

paying the reduced filing fee—Mr. Wilson had taken no other action in this case.

The court accordingly ordered him to show cause why it should not dismiss this case

for his failure to prosecute. (Doc. 8). After Mr. Wilson filed a response to that order

(doc. 9), the court held a telephone conference with him and ordered him to serve

process on the defendants by June 30, 2020. (Doc. 11). The court specifically

instructed Mr. Wilson that failure to serve the defendants “will result in dismissal of

this case without prejudice.” (Id.).

      Four days before the deadline, Mr. Wilson sought and the Clerk issued

summonses for each of the defendants. (Doc. 12). On July 1, 2020, Mr. Wilson

filed returns of service for each defendant, indicating that they had been served on

June 29, 2020. (Doc. 13). The return of service for Judge Rumsey is signed by

someone named Natalia Eatmon, but it does not indicate how service was completed

(i.e., by personal service, by service on a person of suitable age and discretion then

residing in the defendant’s abode, or by service on an agent authorized to receive

service of process). (Doc. 13 at 10). The returns of service for Mr. Giddens,

Ms. Andrikeski, Mr. Vinson, and Mr. Kilgore are also signed by Ms. Eatmon and

indicate that service was completed by service on an agent authorized to receive

service of process. (Doc. 13 at 5, 8, 12, 14). None of the returns of service indicate

the name, capacity, or office of the agent (id.), although an attachment to the return



                                          2
           Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 3 of 10




for Mr. Kilgore states, on Talladega County Sheriff’s Office letterhead, that

Mr. Wilson “left a copy of his complaint for Sheriff Kilgore 06/29/2020.” (Id. at 6).

      Finally, the return of service for Judge Fannin, also signed by Ms. Eatmon,

does not indicate how the summons was served (doc. 13 at 2), but does attach a sheet

of paper on Judge Fannin’s judicial letterhead, with the typed sentence: “I, Judge Jeb

Fannin, received the copy of the lawsuit filed by Lester Wilson this the 29th day of

June 2020 at 11:41 a.m.” (Id. at 3). The attachment has no signature. (Id.).

      If service was properly completed on June 29, Defendants’ answers would

have been due on or before July 20, 2020. See Fed. R. Civ. P 12(a)(1)(A)(i). On

August 17, 2020, with no activity on the docket, the court ordered Mr. Wilson to

show cause why the case should not be dismissed for his failure to prosecute it.

(Doc. 14). On the day the court entered that order, Mr. Wilson moved for entry of

default.     (Doc. 15).   The motion for default stated that his neighbor served

Defendants with copies of the summons and complaint on June 29, 2020. (Id. at 2).

      Mr. Wilson also filed a response to the court’s show cause order. (Doc. 16).

In that response, he asserts that his house burned down and he is now homeless, he

has been hospitalized for various disorders and illnesses, he is unfamiliar with the

law, and the library employee who had been helping him with his case no longer

works there. (Id. at 1–2). He further states in a conclusory manner that the Talladega

Sheriff’s Office and the Sylacauga Clerk’s Office refused service. (Id. at 4).



                                          3
           Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 4 of 10




       In September 2020, Mr. Kilgore appeared and filed a motion to dismiss. (Doc.

17). But, noting that the motion to dismiss was untimely, the court ordered all

Defendants to show cause why the court should not grant entry of default.1 (Doc.

19). Five of the defendants filed a response opposing the entry of default (docs. 20–

22), and one did not respond.

       1. Mr. Vinson, Mr. Giddens, and Judge Rumsey

       Mr. Vinson, Mr. Giddens, and Judge Rumsey contend that service on them

was insufficient. (Doc. 20; Doc. 22 at 2–3). Mr. Vinson and Mr. Giddens further

allege that they did not receive notice of this lawsuit until the court ordered them to

show cause why default should not be entered. (Doc. 20; Doc. 22 at 3).

       The court agrees with Mr. Vinson, Mr. Giddens, and Judge Rumsey that

Mr. Wilson has not properly served them. The returns of service for Mr. Vinson and

Mr. Giddens indicate that the process server served their “agents,” but gives no

information about the name, capacity, and address of those agents. (Doc. 13 at 8,

14). The return of service for Judge Rumsey does not indicate the form of service

at all. (Id. at 10). Mr. Wilson’s motion for default does not remedy those omissions.

(See Doc. 15). Accordingly, the court DENIES the motion for entry of default.




       1
         The court’s order indicated that Mr. Wilson was seeking a default judgment. (Doc. 19 at
1). As a result, Defendants’ responses oppose entry of default judgment, instead of the Clerk’s
entry of default. (See Docs. 20–22). However, the court’s statement was in error: Mr. Wilson
seeks a default, not a default judgment. (See Doc. 15).


                                               4
       Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 5 of 10




      In addition, the court finds that dismissal of these defendants is appropriate.

Federal Rule of Civil Procedure 4 provides:

      If a defendant is not served within 90 days after the complaint is filed,
      the court—on motion or on its own after notice to the plaintiff—must
      dismiss the action without prejudice against that defendant or order that
      service be made within a specified time. But if the plaintiff shows good
      cause for the failure, the court must extend the time for service for an
      appropriate period.

Fed. R. Civ. P. 4(m).

      In this case, Mr. Wilson filed the complaint in August 2019 and paid the

reduced filing fee in December 2019. In April 2020, the court notified Mr. Wilson

of his obligation to serve each of the defendants, and in May 2020, the court extended

the deadline imposed by Rule 4(m) until June 30, 2020. (Doc. 11). The court

expressly warned Mr. Wilson that failure to serve the defendants by that date would

result in dismissal of the case. (Id.). Yet Mr. Wilson’s returns of service do not

establish that service has been completed (see doc. 13), and Mr. Wilson’s motion for

default and response to the court’s show cause order also fail to establish proper

service (see docs. 15, 16). Mr. Wilson has had multiple opportunities to establish

that service was proper, and has not done so. The court finds that service on

Mr. Vinson, Mr. Giddens, and Judge Rumsey was insufficient.

      The court also finds that Mr. Wilson has not established good cause for his

failure to perfect service within the time period set by the court. Mr. Wilson’s

response describes very difficult personal circumstances. (See Doc. 16). But

                                          5
       Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 6 of 10




Mr. Wilson did not perform service himself; he hired his neighbor to do it for him.

(See Doc. 15 at 2). Nor did he seek another extension of time from the court. The

court acknowledges that Mr. Wilson states that “clerks” at the Talladega County

Sheriff’s Office and the Sylacauga Clerk’s Office “would not [accept] Plaintiff’s

legal papers and truly their conduct was very argumentative.” (Doc. 16 at 4). Given

the facts described above, this conclusory and general statement about unidentified

people is insufficient to show that Mr. Vinson, Mr. Giddens, and Judge Rumsey are

avoiding service.

      Because Mr. Wilson has not completed service on Mr. Vinson, Mr. Giddens,

and Judge Rumsey by the court’s deadline, the court DISMISSES them as

defendants WITHOUT PREJUDICE.

      2. Ms. Andrikeski

      Ms. Andrikeski did not file a response to this court’s show cause order.

However, the court cannot grant Mr. Wilson’s motion for default against her. The

return of service for her indicates that the process server served an “agent,” but—

like the others—it does not identify the name, capacity, and address of that agent

(doc. 13 at 12), and Mr. Wilson’s other filings do not remedy that deficiency. Like

defendants discussed above, the court finds dismissal of Ms. Andrikeski appropriate

based on Mr. Wilson’s failure to timely complete service.




                                        6
        Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 7 of 10




      Accordingly, the court DENIES Mr. Wilson’s motion for a default against

Ms. Andrikeski.      The court DISMISSES Ms. Andrikeski as a defendant

WITHOUT PREJUDICE.

      3. Mr. Kilgore

      Mr. Kilgore’s response to the court’s show cause order argues that default

judgment is inappropriate because (1) Mr. Wilson has not yet acquired a Clerk’s

default; (2) Mr. Kilgore has defended himself by filing a motion to dismiss; and

(3) default judgment is inappropriate where the allegations in the complaint do not

state a claim. (Doc. 21). The court notes that Mr. Kilgore argues about the propriety

of default judgment, presumably because this court mistakenly described

Mr. Wilson’s motion as one for default judgment instead of entry of default.

      Because Mr. Wilson is moving for entry of default, not for entry of default

judgment, Mr. Kilgore’s first argument is inapposite: the court cannot deny a request

for default on the basis that Mr. Wilson has not yet acquired a default. Mr. Kilgore’s

second argument ignores the fact that Mr. Kilgore, without seeking or acquiring the

court’s permission to do so, filed his motion to dismiss over a month after his

responsive pleading was due. And his third argument relates to the propriety of

default judgment, but the court cannot deny entry of a default on the basis that default

judgment is inappropriate.




                                           7
        Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 8 of 10




      Nevertheless, the court finds entry of default against Mr. Kilgore

inappropriate. For one thing, whether service on him was proper remains unclear.

The return of service indicates that the process server served an agent of Mr. Kilgore,

but does not identify the name, capacity, or address of the agent. (Doc. 13 at 5).

And the statement on Mr. Kilgore’s letterhead that Mr. Wilson “left a copy of his

complaint for Sheriff Kilgore 06/29/2020” does not cure the deficiencies of the

return or otherwise satisfy the requirements for proper service. (See id. at 6).

Because it is unclear whether service on Mr. Kilgore was proper, the court cannot

enter a default against him.

      But the court need not inquire further into whether service was proper,

because Mr. Kilgore has waived any challenge to the adequacy of service by filing

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Pardazi v.

Cullman Med. Ctr., 896 F.2d 1313, 1316 (11th Cir. 1990) (stating that a defendant

“failed to raise an objection [to the adequacy of service] in its pre-answer motion to

dismiss and therefore waived its [insufficient service] defense”). Moreover, even if

Mr. Wilson had proved that service on Mr. Kilgore was proper and the court entered

a default against Mr. Kilgore, the court would have to consider the arguments made

in Mr. Kilgore’s motion to dismiss when ruling on either a motion to set aside the

default or a motion for default judgment. See Nishimatsu Const. Co. v. Houston Nat.

Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (“[A] defendant’s default does not in



                                          8
           Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 9 of 10




itself warrant the court in entering a default judgment. There must be a sufficient

basis in the pleadings for the judgment entered.”) (footnote omitted).2

       Given the circumstances, the court finds it appropriate to deny Mr. Wilson’s

motion for default and allow Mr. Kilgore’s late filing of the motion to dismiss.

Accordingly, the court DENIES Mr. Wilson’s motion for entry of a default against

Mr. Kilgore. The court will enter a separate briefing schedule on the motion to

dismiss.

       4. Judge Fannin

       Judge Fannin objects to the entry of default on the basis that service on him

was insufficient. (Doc. 22 at 2). Like the other defendants, the return of service for

Judge Fannin does not adequately set out how service was performed: it gives a date

and has the process server’s signature, but it does not indicate whether how service

was performed. (Doc. 13 at 2). However, Mr. Wilson attached to the return a

document on Judge Fannin’s judicial letterhead, which states: “I, Judge Jeb Fannin,

received the copy of the lawsuit filed by Lester Wilson this the 29th day of June

2020 at 11:41 a.m.” (Id. at 3). With respect to that document, Judge Fannin states:

“although there is an acknowledgement of having received a copy of the lawsuit,




       2
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed
down before October 1, 1981.

                                              9
       Case 1:19-cv-01372-ACA Document 25 Filed 10/05/20 Page 10 of 10




said acknowledgement does not suggest or concede that Judge Fannin understands

or agrees that he was properly served with said lawsuit.” (Doc. 22 at 2).

      On this record, the court cannot determine whether entry of default is

appropriate. On the one hand, the return of service does not adequately indicate how

service was performed. On the other hand, Mr. Wilson has submitted a document

that, if accepted, would show that the process server served Judge Fannin personally.

Although Judge Fannin asserts that nothing in the document “suggest[s] or

concede[s] that Judge Fannin understands or agrees that he was properly served,”

Judge Fannin’s express acknowledgement of proper service is not required, if

Mr. Wilson (or his process server) did in fact personally serve Judge Fannin. See

Fed. R. Civ. P. 4(e)(2) (permitting service by “delivering a copy of the summons and

of the complaint to the individual personally”).

      Because it is unclear from Judge Fannin’s response to the court’s show cause

order whether he contests the authenticity of the attachment, the court ORDERS

Judge Fannin to SHOW CAUSE, in writing, on or before October 9, 2020, why

the court should not grant Mr. Wilson’s motion for entry of default.

      DONE and ORDERED this October 5, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE



                                         10
